DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 8-9, 11, 14-16 and 18-19 (Renumbered 1-12) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involving a method for of a user equipment for transmitting a buffer status report (BSR), which includes: receiving, from a base station, a configuration message regarding a configured uplink resource used for transmitting uplink data based on a transmission period without scheduling through a physical downlink control channel (PDCCH), wherein the transmission period of the configured uplink resource is set based on the received configuration message; triggering a procedure for the BSR corresponding to a predefined logical channel; determining whether a resource for transmitting a scheduling request corresponding to the logical channel is allocated by the base station; determining whether the configured uplink resource is activated, if the resource for transmitting a scheduling request is not allocated; and if the configured uplink resource is activated, transmitting the BSR by using the configured uplink resource, in case that the transmission period of the configured uplink resource is less than a threshold value or transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value.
The closest prior art of record are Babaei et.al. (2018/0324872), Zhang et.al. (2020/0196327), and Kaukoranta et.al. (2010/0255850), which in combination, teaches a buffer status reporting 
However, neither Babaei, Zhang, nor Kaukoranta, alone or in combination, teach that if the configured uplink resource is activated, transmitting the BSR by using the configured uplink resource, in case that the transmission period of the configured uplink resource is less than a threshold value or transmitting the BSR through a random access procedure in case that the transmission period of the configured uplink resource is greater than or equal to the threshold value.  Therefore, the claims are allowable over the prior art.  There are other prior arts such as Dudda et.al. (2019/0075588), Shao (2020/0178275), and Babaei et.al. (2018/0270700) that, in combination, teaches about grant TTI and maximum TTI with respect to transmitting the BSR and associated data; however, the combination does not teach the above-emphasized claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416